UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                 -v.-                              18 Cr. 117 (KPF)

EMEKA NNAWUBA,                                         ORDER

                        Defendant.

KATHERINE POLK FAILLA, District Judge:

     Due to a scheduling conflict, the sentencing hearing, previously

scheduled for February 26, 2020, at 3:00 p.m. is hereby ADJOURNED to

March 16, 2020, at 3:30 p.m., in Courtroom 618 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York.

     SO ORDERED.

Dated: February 11, 2020
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge
